Title: To Thomas Jefferson from Jared Sparks, 3 April 1826
From: Sparks, Jared
To: Jefferson, Thomas


Sir,
Norfolk, Va,
Apl, 3d 1826
For some time past I have been contemplating a publication on the American Revolution, intended to embrace the substance of the most authentic materials, particularly such manuscript papers & documents, as have not yet been made public. In perusing the histories of the revolution hitherto written, I have been forcibly impressed with the belief, that the best of them exhibit only the shadows of the great events of that period. Some of the prominent deeds of the actors in the scene are set forth, and no doubt faithfully represented; but the original impulses, the moving springs, and efficient principles of the revolution, it appears to me have never been developed with any adequate degree of accuracy or justice. After a good deal of deliberation on the subject, I have resolved to make an effort to supply this deficiency, as far as my opportunities & ability will admit.My plan is to examine the Journals and other records in the public archives of each of the old thirteen States, and obtain copies of such papers, as shall be to my purpose; and, also, to collect as many manuscripts as possible now in the hands of the revolutionary heroes & statesmen, or of their descendants. This is a task of labor and perplexity, but when done, it will be effectual. In addition to these materials, I shall make a full collection of the publications of the day, such as pamphlets, newspapers, and public documents. When all are brought together I shall be enabled to determine in what manner they may to the best advantage be made public, whether in the shape of annals, or of a more general & philosophical history, or as a selection of documents with suitable notes and illustrations.In the prosecution of my plan I have examined the records of the Virginia Council of State; but these are so deficient, during the period in question, that I am induced to inquire, whether you cannot furnish copies of some important papers now missing. There is but one volume of the Journal of the Council previously to the year 1776, and that volume ends with 1749. The first Letter Book begins with Jany 9th 1781. It thus appears, that the letters of the Governor are missing till near the close of the revolution. Moreover, there are very few letters on file, which were received by the Governor & Council anterior to the last date above. As you are better acquainted with all the particulars, than any other person, I forbear to go into details, and only add, that it will be an essential service to me, if you can point out the place and mode in which access may be had to such papers as still exist, and are not in the archives of the Council.I am now on my way to Carolina & Georgia, & shall probably return in three or four weeks. Meantime, should it be convenient for you to reply to this letter, you can direct to me at Raleigh, north Carolina, care of Joseph Gales. Any hints, or advice, from you, in regard to my undertaking, will be thankfully received & duly heeded; and should you approve my project, & be willing to impart to me your views concerning the best manner of carrying it into effect, I should be glad to have the honor of visiting you on my return, & be permitted to profit by your counsels & suggestions. The design I have formed will demand large sacrifices of time and expense, &  I wish to accomplish it not only with credit to myself, but with full justice to the cause it embraces. Knowing the deep interest you feel in whatever relates to the history of our Republic, and the readiness with which you aid every attempt to diffuse truth and knowledge, I make no apology for the freedom of this communication.In a letter, which I received recently from Mr Restrepo, Secretary of the Home Department of Colombia, he informs me, that the first volume of his History of Colombia is completed, & sent to London for publication in Spanish & English. Mr Restrepo’s well known talents and qualifications, & his perfect acquaintance with the subject, warrant us in expecting from his pen a highly interesting and valuable performance.Mr Shaler’s “Sketches of Algiers” is just issuing from the press in Boston. It has been published under my direction. The author requested that a copy should be sent to you, and I presume you will shortly receive it through the publishers.You may be gratified to know, that twelve days ago, when I left Boston, Mr and Mrs Coolidge, and three immediate connexions, were all in good health. Mrs Coolidge has won the hearts of a large circle of friends there, and I trust she has found, in the society around her, some compensation for the deprivation she may have felt in going among strangers.I have the honor to be, sir, with the highest respect, and sincere regards, your most obt. servt.Jared Sparks